Citation Nr: 0513949	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
low back disability.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from December 1972 to 
August 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2000 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for a an eye 
disorder, characterized as loss of vision, as well as service 
connection for a left knee disorder.  Also, the RO granted 
service connection for a low back disorder, characterized as 
low back pain, secondary to lumbosacral muscular strain.  The 
RO assigned a 0 percent (i.e., noncompensable) rating 
effective November 1, 1999.

The veteran timely initiated an appeal as to all the issues 
that were addressed in the RO's December 2000 decision by 
submitting a notice of disagreement (NOD), which was received 
in June 2001.  In the NOD, he requested a hearing before 
RO personnel.  A statement of the case (SOC) was issued in 
March 2002.  Memoranda in the claims file indicate the 
veteran's request for a personal hearing was ultimately 
resolved in December 2003 by means of an informal hearing at 
the RO before a Decision Review Officer (DRO).

A supplemental statement of the case (SSOC), issued in 
January 2004, increased the rating for the low back 
disability from 0 to 10 percent, retroactively effective from 
the same date as the prior rating, November 1, 1999.  A 
statement from the veteran's representative was received 
during January 2004, after the issuance of the SSOC.  The 
representative indicated the veteran was withdrawing from 
appellate consideration the claims for service connection for 
a left knee disorder and an eye disorder.  By contrast, the 
representative specified that the veteran continued to seek a 
higher initial rating for his low back disorder.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 
Vet. App. 35, 39 (1993).

Also in his NOD, the veteran stated that he is seeking 
entitlement to vocational rehabilitation training.  This 
additional claim, however, has not been developed for 
appellate review.  Accordingly, it is referred to the RO for 
any action deemed appropriate.


FINDINGS OF FACT

1.  Since November 1, 1999, intervertebral disc syndrome 
(IVDS) has not been manifested by moderate symptoms of 
sciatic neuropathy involving recurring attacks, nor has 
lumbosacral stain been manifested by persistent muscle spasm 
and unilateral loss of lateral spine motion; also, the low 
back disability has not involved lumbosacral strain that 
produced moderate limitation of motion of the lumbar spine.

2.  Also, since November 1, 1999, IVDS has not caused 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months; and 
lumbosacral strain has not resulted in limitation of forward 
flexion of lumbar spine to no greater than 60 degrees or 
limitation of combined motion of the lumbar spine to no 
greater than 120 degrees.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the low back disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295, effective prior to September 26, 2003; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, effective September 23, 2002; 
and 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran complained 
of recurrent low back pain, including radiation of pain down 
the right lower extremity.  The primary diagnosis was early 
radicular symptoms manifested as sciatica.  An additional 
diagnosis was mechanical low back pain.  


In November 1996, physical examination at a service 
department clinic revealed slight paraspinal tenderness on 
the right.  No spasms were detected.  Lower extremity 
strength was +5/5 bilaterally.  Sensation in the lower 
extremities was intact, as were deep tendon reflexes.  X-rays 
of the lumbosacral spine were normal.  On physical 
examination in March 1997, the lumbosacral spine exhibited 
full range of motion and no spasm.  Straight leg raising was 
negative; lower extremity motor status was 5/5; lower 
extremity sensation and deep tendon reflexes were intact.  
The assessment was low back pain with mild radicular 
symptoms, but not improving very well with conservative 
treatment.

In May 1998, clinical inspection showed that lower extremity 
motor power was 5/5 and that lower extremity sensation and 
deep tendon reflexes were intact.  The assessment was that 
low back pain did not limit work activity.  In November 1998, 
some muscle spasm was detected on physical examination.  
Straight leg raising was negative.  Deep tendon reflexes were 
2+; lower extremity motor power was 5/5; the spine exhibited 
full, active range of motion.  

The veteran was afforded a VA orthopedic examination in 
September 2000.  He reported radiation of back pain to the 
right leg.  He denied weakness.  He indicated that his last 
flare-up of low back symptoms was in 1999.  He denied the use 
of crutches.  Clinical inspection disclosed range of motion 
of the lumbar spine as follows:  80 degrees flexion, 10 
degrees extension, 40 degrees twisting bilaterally, and 30 
degrees lateral bending bilaterally.  The examiner did not 
detect pain of the spine on motion.  There was no objective 
evidence of spasm.  No postural abnormalities were observed.  
The musculature of the back was normal.  No lower extremity 
neurological abnormalities were detected.  X-rays of the 
lumbosacral spine were within normal limits.  The diagnosis 
was low back pain secondary to lumbosacral muscular strain.  

A VA orthopedic examination was performed in December 2003.  
The veteran again complained of low back pain with radiation 
to the right lower extremity.  He also indicated that, at 
times, he had right lower extremity numbness.  It was noted 
that he walked unaided and did not need a back brace.   He 
indicated he could walk as far as needed and did not 
experience unsteadiness or falls.  
Physical examination showed that range of motion of the 
lumbosacral spine was as follows:  90/90 degrees flexion; 
30/30 degrees extension, 45/45 degrees lateral flexion, and 
45/45 degrees rotation.  Range of motion was slightly painful 
at the end, in all directions.  Pain was noted to be 
intermittent.  Mild tenderness was elicited at the left 
paraspinal muscles.  No postural abnormalities were observed.  
The neurological examination was negative.  X-rays of the 
lumbosacral spine were negative.  The diagnoses were 
intervertebral disc syndrome and mechanical low back pain 
syndrome.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
January 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the SOC 
and SSOC, especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
provided or identified records from non-VA medical sources.  
The claimant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of January 2002, which 
obviously was after the RO's December 2000 decision granting 
service connection for his low back disorder and assigning an 
initial rating - first 0 percent and more recently 10 
percent.



Because VCAA notice concerning the propriety of the initial 
rating assigned for the low back disorder was not provided to 
the appellant prior to the initial AOJ (i.e., RO) 
adjudication of the claim, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  But in Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in January 2004 (wherein the RO readjudicated the claim 
in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the claimant's appeal to the 
Board.  And the claimant had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  He even had an additional 90 days, 
once the Board received his appeal, to submit additional 
evidence and even beyond that point by showing good cause for 
any delay in missing the terminal date.  38 C.F.R. § 20.1304 
(2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 
(Feb. 24, 2004), however, that the "fourth element" 
requirement of Pelegrini I was non-binding obiter dictum.  
Id. at 7.  This is equally applicable to Pelegrini II since 
the holding, concerning this "fourth element," is 
substantially identical.  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the January 2002 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The January 2002 VCAA letter requested that he 
provide or identify any evidence supporting his claim for a 
rating higher than that initially assigned for his low back 
disorder.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).

With respect to the VCAA letter of January 2002, the claimant 
was requested to respond within 30 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for the 
low back disorder, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, 12 
Vet. App. at 125-26.

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).



Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 10 percent rating was warranted for limitation of motion of 
the lumbar spine, when slight.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 40 percent rating was warranted for limitation 
of motion of the lumbar spine, when severe.  

Under criteria in effect prior to September 23, 2002, IVDS 
was rated as follows under 38 C.F.R. § 4.71a, Diagnostic Code 
5293:

A noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  A 10 percent rating was warranted 
for mild IVDS.  A 20 percent rating was warranted for 
moderate IVDS, manifested by recurring attacks.  A 40 percent 
rating required severe IVDS, manifested by recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
for pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of disease disc, with little 
intermittent relief.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent rating 
was warranted with characteristic pain on motion.  A 20 
percent rating was warranted with muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain, severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.



A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.



Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

Analysis

The medical evidence, as a whole, shows the veteran's 
service-connected low back disability includes IVDS, a 
condition that is rated under Diagnostic Codes 5243/93.  X-
rays, however, have shown no disc space narrowing of the 
lumbosacral spine, let alone actual disc herniation, nor was 
there any substantiated impingement of discs on nerves 
supplying the lower extremities to cause radiculopathy or 
sciatic neuropathy, etc.  In fact, the results of diagnostic 
imaging have been corroborated by clinical findings.  In this 
regard, repeat examinations over recent years showed that 
deep tendon reflexes are satisfactory.  Moreover, the veteran 
was found to have excellent bilateral lower extremity 
strength, graded as 5/5, and lower extremity sensation is 
well preserved.  

In order to be entitled to a rating higher than 10 percent 
for IVDS under the former Diagnostic Code 5293, there must be 
evidence of moderate symptoms of sciatic neuropathy with 
recurring attacks.  This has not been demonstrated.  
Indeed, there are clinical findings of, at most, mild 
symptoms of IVDS, manifested primarily by the subjective 
symptom of pain radiating from the low back down the right 
leg.  So the current 10 percent rating under the former 
Diagnostic Code 5293 fully contemplates the degree of 
symptomatology of IVDS shown here.

Despite the veteran's complaints of chronic low back pain, 
there is no medical evidence indicating that IVDS or 
associated pain has caused incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  And as alluded to earlier, for 
rating purposes under the revised Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.  Hence, the revised 
criteria of Diagnostic Code 5243 are not satisfied, in order 
for the veteran to receive a rating higher than 10 percent.

Furthermore, the medical evidence shows the veteran, when 
examined during service, had full range of motion of his 
lumbar spine - baring in mind his military service only 
still relatively recently concluded, in August 1999.  A VA 
examination of his low back in September 2000 showed that he 
achieved at least 80 degrees of forward flexion of his lumbar 
spine, indicative of no more than slight limitation of 
motion, warranting a 10 percent rating under the former 
Diagnostic Code 5292 or under the new general formula for 
rating range of motion for spinal disorders.  And the new 
criteria already take into account the extent that his pain 
will adversely affect his range of motion, e.g., during 
flare-ups.  As well, he achieved a combined range of motion 
of the lumbar spine to at least 160 degrees.  And in order to 
be entitled to a rating higher than 10 percent for limitation 
of motion of the lumbar spine under the revised criteria, 
other than on the basis of limitation of forward flexion, 
there must be evidence of a combined limited range of motion 
of the lumbar spine not greater than 120 degrees.  So this 
has not been demonstrated, either.

The medical evidence, as a whole, shows the veteran's 
service-connected low back disability includes lumbosacral 
strain, in addition to the IVDS.  Lumbosacral strain is a 
condition that is rated under the former Diagnostic Codes 
5295 and the revised Diagnostic Code 5237.  As mentioned, 
some muscle spasm of the lumbar spine was shown on an 
examination during service in November 1998.  But 
significantly, at the VA examinations in September 2000 and 
December 2003, no lumbar muscle spasm was detected.  
Moreover, neither VA examination disclosed any unilateral 
loss of lateral spine motion.  In order to have been entitled 
to a rating greater than 10 percent under the former 
Diagnostic Code 5295 applicable to lumbosacral strain, there 
must have been evidence of muscle spasm with unilateral loss 
of lateral spine motion.  This has not been demonstrated.  

Additionally, there is no medical evidence that the veteran 
has experienced muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis or reversed lordosis.  Indeed, there are no 
objective findings of postural abnormalities of the low back.  
And absent these findings, a rating higher than 10 percent is 
not warranted for lumbosacral strain under the revised 
criteria of Diagnostic Code 5237.  Further, lumbosacral 
strain, besides being evaluated on the basis of lumbar muscle 
spasm, may also be evaluated on the basis of limitation of 
motion of the lumbar spine under the revised criteria of 
Diagnostic Code 5237.  As mentioned, since the veteran's 
lumbar spine exhibits at least 80 degrees of forward flexion 
and achieves a combined limitation of motion of at least 160 
degrees, no more than a 10 percent rating is warranted under 
the new general formula for rating spinal disorders.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, too, 38 C.F.R. § 4.59.

Statements from the veteran indicate he experiences chronic 
low back pain and that pain has left him unable to perform 
the tasks of a plumber, welder or firefighter, the jobs for 
which he trained in the past.  And there is, in fact, 
objective evidence confirming he has some low back pain, but 
only at the extremes of motion.  Moreover, there is no 
objective evidence that he experiences significant weakened 
movement, premature or excess fatigability, or incoordination 
when performing range of motion of the lumbar spine.  In this 
regard, clinical findings show he has excellent lower 
extremity strength.  Also, he does not exhibit any 
incoordination of gait, and he acknowledges he does not use a 
cane or other assistive device for walking.  The currently 
assigned 10 percent rating takes into account any additional 
range of motion loss from pain, weakened movement, excess 
fatigability or incoordination of the lumbosacral spine.  So 
an increased evaluation, under the former rating criteria, 
based on pain or functional loss alone, is not warranted.  
And as earlier mentioned, functional loss due to pain is 
already contemplated by the revised rating criteria.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's low back disability.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  
Fenderson, supra.  He has never been more than 10-percent 
disabled since filing his claim.

For these reasons, the claim for an initial rating higher 
than 10 percent for the low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, this doctrine does not apply.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

The claim for an initial rating higher than 10 percent for 
the low back disability is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


